I am of opinion that the third instruction given for the state constitutes reversible error as declared by this court in the cases of Johnson v. State, 75 Miss. 635, 23 So. 579, and Allen v. State, 139 Miss. 605, 101 So. 353. Tatum v. State, 142 Miss. 110,107 So. 418, specifically recognizes, as I see it, the correctness of the rule announced in the Allen and Johnson cases, supra.
The giving of the first and fourth instructions for the defendant intensified the error and produced, when the instructions are read together, an irreconcilable conflict and left the jury without a guide.
Cook, J., joins in this dissent.
Ethridge, J., thinks the giving of the third instruction was error.